PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Essentium, Inc.
Application No. 16/614,600
Filed: 18 Nov 2019
For: THREE DIMENSIONAL PRINTER APPARATUS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition filed December 22, 2021, which requests under 37 C.F.R. § 1.182 that a previously filed terminal disclaimer be withdrawn.  

The petition is granted.

Petitioner asserts that the recorded terminal disclaimer, filed June 2, 2021, should be withdrawn because the double patenting rejection has been overcome in view of the amendments filed May 28, 2021 and August 25, 2021, and the Examiner’s Amendment mailed October 8, 2021. The examiner has determined that the terminal disclaimer no longer applies to any claim of record because Claim 1 had a provisional nonstatutory double patenting rejection over Claim 1 of copending Application No. 16/614,600 (see Office Action filed 02/02/2021). In view of the amendment filed 12/10/2022, the allowable subject matter of “wherein the electric field applicator is configured to operate in an electrically small mode” was incorporated into Claim 1. The copending application does not include or suggest the aforementioned allowable subject matter, and it would not have been obvious to one of ordinary skill in the art to include an electric field applicator configured to operate in an electrically small mode, because the art and previous search on record does not indicate any teachings or suggestions of this limitation.

The petition fee of $210.00 has been received.

This application is being referred to Technology Center Art Unit 1743 for correction of PALM and file records consistent with this decision.

Telephone inquiries relative to this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET